       Case 2:18-cv-07621-LMA-JVM Document 8 Filed 10/09/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


ROBERT M. CHEDVILLE                                                  CIVIL ACTION
VERSUS                                                               NO. 18-7621
FOREMOST INSURANCE COMPANY                                           SECTION "I" (1)


                          PRELIMINARY CONFERENCE NOTICE

        A PRELIMINARY CONFERENCE will be held BY TELEPHONE on WEDNESDAY,
OCTOBER 24, 2018, at 10:15 A.M., for the purpose of scheduling a pre-trial conference and trial
on the merits and for a discussion of the status and discovery cut-off dates. The Case Manager will
initiate the telephone conference call.

        TRIAL COUNSEL are to participate in this conference. A paralegal or secretary may not
be substituted. If, however, you are unable for good cause to do so, another attorney in your firm may
participate if acquainted with all details of the case and authorized to enter into any necessary
agreements. If, for good cause, neither is possible, you must file a Motion and Order to Continue at
least one week prior to the above date.

       If trial counsel are not going to participate in this conference, the Case Manager must
be furnished with the name and telephone number of counsel who will participate in the
conference.

                                               Issued by: Bridget Gregory
                                                          Case Manager
                                                          (504) 589-7752


                              NOTICE
COUNSEL ARE TO COMPLY WITH THE ATTACHED STANDING ORDER REGARDING
THE FILING OF A MOTION FOR SUMMARY JUDGMENT.


                              NOTICE
COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE MAILING OF THIS NOTICE
SHALL NOTIFY SUCH NEW PARTY TO APPEAR AS REQUIRED BY THIS NOTICE.


                               NOTICE
IF THIS CASE WAS FILED AFTER DECEMBER 1, 2000: COUNSEL ARE TO COMPLY
WITH THE DISCOVERY DISCLOSURE REQUIREMENTS OF F.R.C.P. 26(a)(1), 26(f) AND
LOCAL RULE 26 AND THE CORPORATE DISCLOSURE REQUIREMENTS OF F.R.C.P.
7.1. COUNSEL ARE TO BE PREPARED TO ANSWER THE ATTACHED QUESTIONS
CONCERNING DISCLOSURE.
      Case 2:18-cv-07621-LMA-JVM Document 8 Filed 10/09/18 Page 2 of 3




       STANDING ORDER REGARDING THE FILING OF A
            MOTION FOR SUMMARY JUDGMENT

      Prior to filing a motion for summary judgment, including a motion for partial

summary judgment, counsel shall schedule and appear for a status conference before

this Court at which time the motion will be discussed by all parties. Counsel for any

party may participate by telephone if the Court is furnished with a telephone number

at least two working days prior to the conference. The Court may be contacted by

phone at (504) 589-7605.
     Case 2:18-cv-07621-LMA-JVM Document 8 Filed 10/09/18 Page 3 of 3




               IMPORTANT NOTICE TO COUNSEL

COUNSEL MUST PARTICIPATE IN THIS CONFERENCE. A PARALEGAL
OR SECRETARY MAY NOT BE SUBSTITUTED.

COUNSEL WILL BE REQUIRED TO ANSWER THE FOLLOWING
QUESTIONS REGARDING DISCLOSURE AT THE CONFERENCE:

1.   Have all parties completed your Rule 26(a)(1) mandatory initial disclosures?


2.   Have all parties stipulated that initial disclosures under Rule 26(a)(1) will
     not be made in this case?

3.   Do any of the parties object to making Rule 26(a)(1) initial disclosures in
     this case?

4.   Have the corporate parties filed their corporate disclosure statements?
